Citation Nr: 1042535	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-32 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran had active service from November 1971 to February 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decisions issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

In June 2008, the Veteran submitted new evidence relevant to his 
claims that consisted of a June 2008 statement from R.T.  In an 
October 2010 Appellant's Brief, the Veteran's representative 
indicated that he waived agency of original jurisdiction (AOJ) 
consideration of R.T.'s statement.  38 C.F.R. § 20.1304 (2010).  
Therefore, the Board can properly consider the newly received 
evidence.  The Board also notes that a June 2008 statement was 
received from the Veteran's brother for which AOJ consideration 
was not waived.  However, such statement is not relevant to the 
claims on appeal and, therefore, no waiver is necessary.  Even 
so, the Board notes that, as service connection is being granted 
herein for the Veteran's claimed back disorder, no prejudice 
results to him with respect to such issue.  Moreover, as the 
issues of entitlement to service connection for right and left 
knee disorders are being remanded, the AOJ will have the 
opportunity to review all the evidence of record, to include such 
newly received evidence, in the readjudication of the Veteran's 
claims.

In a September 2006 statement, the Veteran states that he 
has disfigurement to his face, hearing loss, sensitive 
skin or tissue, and numbness due to a severe laceration 
sustained during service in December 1973.  In this 
regard, the Board notes that service connection for such 
laceration, characterized as deep laceration to right 
cheek with scar, was granted in a rating decision issued 
in August 2006.  Additionally, in the Veteran's 
representative's October 2010  Appellant's Brief, he 
argues that service connection should be granted for 
osteoarthritis and rheumatoid arthritis of the Veteran's 
bilateral knees and back.  While a diagnosis of 
osteoarthritis of his back and bilateral knees is 
considered in his current claims, rheumatoid arthritis is 
considered a systemic disease and, as such, is not 
encompassed by the current claims pending before the 
Board.  Moreover, such claim for service connection has 
previously been denied in a rating decision issued in 
March 2005.  Therefore, the issues of entitlement to 
service connection for disfigurement to the face, hearing 
loss, sensitive skin or tissue, and numbness, to include 
as secondary to service-connected deep laceration to right 
cheek with scar, and whether new and material evidence has 
been received in order to reopen a claim of entitlement to 
service connection for rheumatoid arthritis have been 
raised by the record, but have not been adjudicated by 
the AOJ.  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for right and 
left knee disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Old compression fractures of T7, T8, T9, T11, T12, and L1 are 
related to the Veteran's in-service jeep accident and subsequent 
treatment for back pain.


CONCLUSION OF LAW

Old compression fractures of T7, T8, T9, T11, T12, and L1 were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for old 
compression fractures of T7, T8, T9, T11, T12, and L1 herein 
constitutes a complete grant of the benefit 
sought on appeal, no further action is required to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations. 

The Veteran contends that, while serving on active duty, he was 
in a motor vehicle accident in which he injured his back.  He 
alleges that he has experienced back pain since the time of the 
accident.  Therefore, the Veteran claims that service connection 
for a back disorder is warranted.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, in May 
1973, he was involved in a jeep accident the prior day and had 
complaints of lower back pain.  The impression was a contusion.  
In July 1973, his service treatment records reveal that the 
Veteran complained of lower back pain for the prior two days.  He 
reported that he had periodic back problems after his May 1973 
accident.  In August 1973, it was noted that the Veteran had back 
pain since his May 1973 accident.  Such records further reflect 
that he had recurrent left lower back pain.  Chronic recurrent 
lower back pain was diagnosed.  Another record shows that a 
lumbosacral series of X-rays were within normal limits and that 
it was likely that the Veteran had disc disease.  Therefore, he 
was referred to the orthopedic department.  Such referral 
reflects that the Veteran was in a jeep accident in May 1973 and 
complained of chronic almost constant mostly left lumbosacral 
pain without weakness and radiation.  It was noted that a 
lumbosacral series of X-rays were within normal limits.  

Post-service records reflect complaints of back pain.  May 2002 
X-rays taken by Dr. Broder revealed significant osteopenia and 
osteoporosis throughout; compression deformities at T6, T7, T8, 
and T9; and minor wedging of the L1 vertebral body.  A May 2002 
letter indicated an impression of arthritis in the spine with 
compression deformities, which Dr. Broder indicated was the cause 
of the Veteran's back pain.  At the Veteran's April 2006 VA 
examination, the examiner diagnosed mild compression fractures of 
T11, T12, and L1 based on X-rays.  At the February 2007 VA 
examination, old compression fractures of T7, T8, T9, T11, T12, 
and L1 was diagnosed.  

After reviewing the claims file, interviewing the Veteran, and 
conducting a physical examination, the April 2006 VA examiner 
opined that it was at least as likely as not that the Veteran's 
current lumbar spine condition was due to aggravation of an old 
injury sustained in a motor vehicle accident in May 1973 while in 
service.  The examiner noted that there were multiple progress 
note entries made from May 1973 to August 1973 related to the 
lumbar condition; however there was no medical data to suggest 
any lumbar spine fractures at that time.  He indicated that did 
not mean that there were not any factures at the time of the 
accident.  The examiner further stated that, nonetheless, there 
was a pathophysiology present to suggest ongoing lumbar spine 
problems that relate to the present lumbar spine condition.

After reviewing the claims file, interviewing the Veteran, and 
conducting a physical examination, the February 2007 VA examiner 
likewise opined that the Veteran's back disorder may be partially 
related to service due to the fact that he complained of back 
pain only after the jeep accident in 1973.  The examiner observed 
that the Veteran did not have a documented fracture diagnosed at 
that time despite his contention otherwise.  The examiner stated 
that, if it were indeed true, then his current back disorder was 
directly related to service.  He also indicated that the 
Veteran's condition had been worsened by the fact that he has 
been on long-term steroid treatment for rheumatoid arthritis 
leading to osteoporosis and further compression fractures.  

Based on both the April 2006 and February 2007 VA examiners' 
opinions, the Board finds that service connection for the 
Veteran's back disorder, currently diagnosed as old compression 
fractures of T7, T8, T9, T11, T12, and L1, is warranted.  In this 
regard, both VA examiners determined that his current back 
disorder was related to his in-service May 1973 jeep accident and 
subsequent treatment for complaints of back pain.  While both 
examiners noted that there was no evidence of a lumbar spine 
fracture at the time of the accident, they nonetheless determined 
that the Veteran's back disorder is related to the in-service 
accident.  In this regard,  the Board recognizes the Veteran's 
contentions that he has had continuous back symptoms since active 
service.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Additionally, even though the February 2007 VA examiner noted 
that the Veteran's back condition had been worsened by his long-
term steroid treatment for rheumatoid arthritis, which lead to 
osteoporosis and further compression fractures, he still opined 
that that the Veteran's back disorder may be partially related to 
service.  Therefore, in light of the VA examiners' opinions, the 
Board finds that service connection for old compression fractures 
of T7, T8, T9, T11, T12, and L1 is warranted.


ORDER

Service connection for old compression fractures of T7, T8, T9, 
T11, T12, and L1 is granted.

REMAND

Relevant to the Veteran's claims for service connection for right 
and left knee disorders, the Board finds that a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the claims so that he 
is afforded every possible consideration.  38 U.S.C.A. § 5103A; 
38 C.F.R. 
§ 3.159.

The Veteran contends that he injured his right and left knees 
while in basic training in January 1972 when an instructor was 
performing hand-to-hand combat and twisted a pugal stick between 
his knees.  He also alleges that he injured both knees in a May 
1973 in-service jeep accident.  The Veteran states that he was 
treated for swelling of both knees during service and that pain 
and swelling have continued to the present time.  The Veteran 
claims that such injuries ultimately resulted in arthritis and 
the need for bilateral total knee replacements.  Therefore, he 
contends that service connection is warranted for right and left 
knee disorders.  

The Veteran's service treatment records reflect that, at his 
March 1971 enlistment examination, his lower extremities were 
normal upon clinical evaluation.  Such are negative for 
complaints, treatment, or diagnoses referable to his left knee.  
However, regarding his right knee, such records reflect that, in 
January 1972, he complained of popping of his right knee and 
difficulty bending after popping for a day.  It was noted that 
such started right after close combat in the morning.  It was 
noted that the Veteran had injured his ligament at age seven, but 
had not had a problem since such time.  Physical examination 
revealed a small amount of swelling.  Two days later, the Veteran 
reported a swollen right knee for four days.  It was noted that 
he had an old injury without surgery.  He returned four days 
later and reported no improvement.  Effusion returned and 
ecchymoses was beginning over the posterior aspect of the joint.  
The impression was incomplete collateral ligament tear with 
hematoma formation.

In April 1972, the Veteran was again seen for pain in the right 
knee.  It was noted that he had a history of trouble with the 
right knee and he reported that it sometimes locked up.  In May 
1973, service treatment records reflect that the Veteran was in a 
jeep accident the prior day and he complained of pain in the 
right leg.  A contusion was diagnosed.  An undated referral to 
the orthopedic department reflects that the Veteran had an old 
knee injury with surgery and reinjured it eight days previously 
with pain and swelling.  It was noted that the knee was aspirated 
four days previously, but the swelling had recurred.  There was 
persistent ecchymoses around the posterior aspect of the joint.  
Following an evaluation, arthralgia of the right knee was 
diagnosed.

Post-service treatment records reflect complaints of bilateral 
knee pain with right and left total knee arthroplasties in 2002 
and 2003, respectively.  In this regard, the Board observes that 
the records from the Veteran's total knee arthroplasties from the 
University of Michigan are not contained in the claims file.  
Therefore, on remand, the Veteran should be requested to identify 
any outstanding treatment records referable to his bilateral knee 
disorders and, thereafter, all identified records, to include 
records from the University of Michigan pertaining to his total 
knee arthroplasties, should be obtained for consideration in his 
appeal.  

Additionally, the Board finds that the etiology of the Veteran's 
bilateral knee disorders is unclear from the record.  With 
respect to his right knee disorder, the record is not definitive 
as to whether he had a right knee disorder that pre-existed his 
entry to service.  Specifically, while the April 2006 VA examiner 
indicated that it was as least as likely as not that the 
Veteran's right knee condition that occurred prior to service was 
aggravated by service, his service treatment records are unclear 
as to whether a right knee disorder clearly and unmistakably pre-
existed his military service.  In this regard, such reflect that 
his lower extremities were normal upon clinical evaluation at the 
time of his March 1971 enlistment examination and only mention in 
passing a prior right knee injury to a ligament at age seven.  
Therefore, further inquiry as to whether such disorder clearly 
and unmistakably pre-existed his entry to active is warranted.  
Additionally, the Board notes that the February 2007 VA examiner 
concluded that the Veteran's bilateral knee disorders, diagnosed 
as total knee arthroplasties with scars, were unrelated to his 
jeep accident in 1973 as he did not have any significant fracture 
of the articular surfaces that would lead to increased 
degenerative wear.  However, the examiner did not render an 
opinion regarding whether the Veteran's right knee disorder pre-
existed his entry to service or whether his bilateral knee 
disorders were otherwise related to service, to include the 
documented in-service treatment for a right knee disorder.  

Moreover, the April 2006 VA examiner determined that the 
Veteran's left knee disorder was as least as likely related to 
his right knee disorder due to gait compensation issues, which, 
in turn, was most likely related to his multiple conditions.  
Therefore, in light of the Board's grant of service connection 
herein for old compression fractures of T7, T8, T9, T11, T12, and 
L1, the Board finds it necessary to obtain an opinion regarding 
whether the Veteran's right and left knee disorders are secondary 
to such service-connected back disability.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that, when determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  Szemraj 
v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Board 
also notes that records associated with the Veteran's claim for 
Social Security Administration disability reflect that he had 
advanced rheumatoid arthritis in the bilateral knees; however, 
the Veteran is not service-connected for rheumatoid arthritis.  
Therefore, based on the foregoing, the Board finds that a remand 
is necessary in order to afford the Veteran a VA examination so 
as to determine the nature and etiology of his current right and 
left knee disorders.

The Board also notes that the Veteran has not been provided with 
proper VCAA notice regarding the secondary aspect of his claims 
of entitlement to service connection for right and left knee 
disorders.  Therefore, such should be accomplished on remand.

Additionally, as noted in the Introduction, the Board further 
observes that additional evidence consisting of a statement from 
the Veteran's brother was associated with the claims file in June 
2008, and the Veteran has not waived AOJ consideration.  
Therefore, on remand, the AOJ must review all the evidence of 
record, to include such newly received evidence, in the 
readjudication of the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
claims of entitlement to service connection 
for right and left knee disorders as 
secondary to his service-connected old 
compression fractures of T7, T8, T9, T11, 
T12, and L1.  

2.  The RO/AMC shall request that the Veteran 
identify any outstanding treatment records 
relevant to his right and left knee 
disorders.  After securing any necessary 
authorization from him, obtain all identified 
treatment records, to include those from the 
University of Michigan pertaining to his 
total knee arthroplasties.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the RO/AMC 
shall afford the Veteran an appropriate VA 
examination to determine the current nature 
and etiology of his right and left knee 
disorders.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

Following an examination of the Veteran, the 
examiner should identify all current diagnoses 
of the right and left knees and then render an 
opinion regarding the following inquiries.

Right Knee Disorder

(A)  Based on a review of the record, to 
include the service treatment records, 
private medical records, and lay 
statements, did the Veteran's right knee 
disorder clearly and unmistakably pre-
exist his entry into active duty?

(i)  If so, is there clear and 
unmistakable evidence that the 
Veteran's pre-existing right knee 
disorder did not undergo an increase 
in the underlying pathology during 
service, i.e., was not aggravated 
during service?
 
If there was an increase in severity 
of the Veteran's right knee disorder 
during service, was that increase due 
to the natural progress of the 
disease, or was it above and beyond 
the natural progression?

(ii)  If not, is it likely, unlikely, 
or at least as likely as not that the 
Veteran's right knee disorder is 
casually related to any incident of 
service, to include his in-service 
treatment for right knee complaints?

(B)  Did the Veteran manifest arthritis of 
the right knee within one year of his 
service discharge in February 1977 and, if 
so, what were the manifestations?

(C)  If the Veteran's right knee disorder 
has been determined to not be directly or 
presumptively related to his military 
service, is it likely, unlikely, or at 
least as likely as not that such disorder 
is caused or aggravated, i.e., worsened 
beyond the natural progression, by his 
service-connected old compression fractures 
of T7, T8, T9, T11, T12, and L1?

Left Knee Disorder

(A)  Is it likely, unlikely, or at least as 
likely as not that the Veteran's left knee 
disorder is casually related to any 
incident of service?

(B)  Did the Veteran manifest arthritis of 
the left knee within one year of his 
service discharge in February 1977 and, if 
so, what were the manifestations?

(C)  If the Veteran's left knee disorder 
has been determined to not be directly or 
presumptively related to his military 
service, is it likely, unlikely, or at 
least as likely as not that such disorder 
is caused or aggravated, i.e., worsened 
beyond the natural progression, by his 
service-connected old compression fractures 
of T7, T8, T9, T11, T12, and L1?

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his right and left knee 
disorders, and the continuity of 
symptomatology, as well as all medical 
evidence of record, to include the Veteran's 
service treatment records and post-service 
records.  The rationale for any opinion 
offered should be provided.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence, to 
include all evidence received since the 
issuance of the September 2007 Statement of 
the Case.  If the claims remain denied, the 
Veteran and his attorney should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these claims 
as a result of this action.

These claims must be afforded expeditious treatment.  Claims 
remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


